DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naval et al. US 8,012,868 B1 in view of Hoang et al. US 8,071,431 B2.
Regarding claims 1 and 7, Naval discloses:
A high-frequency module (Figs. 1-3) comprising:
a wiring board (12);
a first component (18) mounted on a main surface of the wiring board;
a shield member (24) comprised of a plurality of bonding wires (26A-C) each in an arc shape for shielding at least the first component;
a plurality of connection electrodes (16 and/or 22) each provided on the main surface of the wiring board to be connected to any one of ends of the bonding wires; and
a sealing resin layer (28) for sealing the first component and the plurality of bonding wires,
the plurality of connection electrodes, including a connection electrode connected to one end of the corresponding bonding wires and a connection electrode connected to another end of the corresponding bonding wires, being disposed in a line along an end edge of the first component as viewed from a direction perpendicular to the main surface of the wiring board, and

Naval does not disclose:
wherein the high-frequency module further comprises a second component mounted on the main surface of the wiring board; and wherein at least a portion of the shield member is positioned in between the first component and the second component.
Hoang discloses a publication from a similar field of endeavor in which:
wherein the high-frequency module further comprises a second component mounted on the main surface of the wiring board (114); and wherein at least a portion of the shield member is positioned in between the first component (202) and the second component (203) (Fig. 2A).
It would have been obvious to one skilled in the art to further employ the shield of Naval as noted by Hoang in order to provide effective EMI shielding for semiconductor packages, particularly those with multiple devices, without increasing the size of the package and without substantially increasing packaging cost.
(claim 7) col 3 lines 56-67.	


Claims 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naval/Hoang, as applied to claim 1 above, in view of Kumbhat et al. US 10,134,682 B1.
Regarding claims 5, 6, 14 and 15, Naval/Hoang discloses:
(claim 5) wherein the sealing resin layer (28) has a contact surface in contact with the main surface of the wiring board, an opposed surface facing the contact surface, and a side surface connecting an end edge of the contact surface and an end edge of the opposed surface to each other, and the sealing resin layer is further provided with a shield film (30) covering at least the opposed surface (Fig. 1)
Naval/Hoang does not disclose:

Kumbhat discloses a patent from a similar field of endeavor in which:
the shield film (440) covering the side surface of the sealing resin layer (430) (Fig. 4E). 
It would have been obvious to one skilled in the art to provide the further side shielding of Kumbhat as part of the shield of Naval/Hoang in order to provide further shielding protection to the device structure on the vertical sides. 
(claim 6) Naval: Fig. 1
(claims 14 and 15) col 3 lines 56-67.

Allowable Subject Matter
Claims 2-4 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 2 stating “the plurality of connection electrodes includes first connection electrodes disposed in the first portion and second connection electrodes disposed in the second portion, and the first connection electrodes have a narrower interval between adjacent connection electrodes than the second connection electrodes”; and of claim 4 stating “the one or more bonding wires having a lower arc height include a plurality of bonding wires each having a lower arc height, and connection electrodes connected to respective ends of the plurality of bonding wires each having a lower arc height are disposed between a connection electrode connected to one end of the bonding wire having a higher arc height and a connection electrode connected to another end of the bonding wire having a higher arc height to allow the plurality of bonding wire having a higher arc height to straddle the bonding wires having a lower arc height”. In light of these 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894